Claimant has appealed from the decision of the State Industrial Board denying Ms claim for compensation. It is the contention of claimant that on March 4,1937, while he was operating a pressing machine on Ms employer’s *1090premises and while closing the machine, that his foot slipped, that his body was shaken and that he felt pain in the chest. At the conclusion of the testimony the referee held that according to the overwhelming weight of the credible evidence claimant did not sustain an accidental injury within the meaning of the Workmen’s Compensation Law. The State Industrial Board on review affirmed that ruling. There is evidence to sustain the finding. Decision unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, HeSernan and Schenek, JJ.